IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                       _____________________

                            No. 01-50232
                       _____________________

MARTIN ALVAREZ; PETE ALVAREZ;
SERGIO ARMENDARIZ; ANDREW BROOKS;
TAYLOR BARKLEY; GARY CADD; HECTOR
JESUS CANO; PEDRO A. CHAVEZ;
BRUCE A. CRUMP; MARIO D’AGOSTINO;
ROBERTO FLORES; RAUL GARCIA-FLORES;
DAVID GONZALEZ; GREG HERNANDEZ;
MARIO HERNANDEZ; RICHARD HOLGUIN;
MARK KLINE; LORENZO MARQUEZ;
ANTONIO MURO, JR.; MICHAEL NELIGH;
CARLOS A. PIEDRA; ERIC SODEMANN;
MICHAEL A. STUBBLEFIELD; DANIEL TARIN;
JOSEPH A. TELLEZ; MIGUEL A. TORRES;
DAVE VALERO

All individually and on behalf of all
other employees similarly situated,

                                          Plaintiffs - Appellants,

                              versus

CITY OF EL PASO,
                                               Defendant - Appellee.

_________________________________________________________________

          Appeal from the United States District Court
                for the Western District of Texas
                        No. EP-00-CV-103-H

                        February 14, 2002
Before GARWOOD, JOLLY, and DAVIS, Circuit Judges.

PER CURIAM:1

     Martin Alvarez and twenty-seven other firefighters brought



     1
      Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
suit against the City of El Paso based on the Fair Labor Standards

Act (FLSA).      They claimed that the City had violated the FLSA, 29

U.S.C. § 207(a)(1), by refusing to pay compensation for their lunch

hour.     They    argued   that,   because   the   City   placed   so   many

restrictions on the firefighters’ activities during lunch, it was

impossible to derive any personal benefits from the lunch hour.

Thus, because the lunch hour did not qualify as a bona fide meal

period under the FLSA, they were entitled to be compensated for the

hour.    The district court granted the City’s motion for summary

judgment.     Alvarez now appeals.

     We have studied the briefs, heard the argument of the parties,

and considered the issues raised in this appeal.          It is now clear

to us that the finding and conclusions of the district court are

not reversible.       In deciding whether a lunch hour qualifies as a

bona fide meal period, the courts apply a “predominant benefit

test.”   See Bernard v. IBP, Inc. of Nebraska, 154 F.3d 259, 264

(5th Cir. 1998).       “The critical question [under this test] is

whether the meal period is used predominantly or primarily for the

benefit of the employer or for the benefit of the employee.”             Id.

at 264-65.    In resolving this question, we must decide whether the

employee can use the time during lunch for his or her own purposes.

Id. at 266.      The restrictions placed here on the employees’ dress

and use of city-owned automobiles were more in the nature of

inconveniences than restrictions on the free use of the time at



                                     2
issue.     The    district   court    therefore    did   not   err    when   it

determined, as a matter of law, that the firefighters could use the

lunch    hour    time   primarily    for   their   own   personal    benefit.

Accordingly, the judgment of the district court is

                                                                     AFFIRMED.




                                       3